Citation Nr: 1618108	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  13-04 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an earlier effective date prior to April 26, 2011 for the grant of service connection for an anxiety disorder, with a secondary mood disorder, to include whether there was clear and unmistakable error (CUE) in the original January 1967 rating decision denying service connection.
 

REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to December 1964.

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from a September 2011 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO), which granted the Veteran service connection for an anxiety disorder with a rating of 30 percent effective April 26, 2011.  In November 2011, the Veteran asserted that the effective date should go back to an earlier claim filed in December 1966.  The Veteran also contended that he was eligible for a higher rating than awarded by the RO.  However, the RO denied both claims in a February 2012 administrative decision on the basis that the Veteran did not include any additional evidence with his claim.  In February 2013, the Veteran perfected his appeal of both issues to the Board.  However, during the pendency of the appeal, the Veteran withdrew the appeal for a higher rating in July 2014 correspondence. 

In his appeal, the Veteran raised the issue that the 1967 denial of his claim was clearly and unmistakably erroneous.  This aspect of his claim for an earlier effective date was fully considered by the RO in the 2015 supplemental statement of the case.  A claim of clear and unmistakable error (CUE) is related to a claim for an earlier effective date, and both issues are, therefore, before the Board.  See Crippen v. Brown, 9 Vet. App. 413, 420 (1996) (appellant reasonably raised claim for CUE with the requisite specificity because he argued for an earlier effective date asserting that evidence compelling a grant of service connection was of record at the time of the prior final rating decisions), citing Dinsay v. Brown, 9 Vet. App. 79, 87-88 (1996) (claim for an earlier effective date was claim of CUE in final RO decision disallowing claim); Flash v. Brown, 8 Vet. App. 332, 340 (1995) (to be awarded earlier effective date, veteran must show CUE in RO decision disallowing higher rating).  

The Veteran and his wife testified at a February 2016 videoconference hearing before the undersigned Veterans Law Judge.  A complete transcript is of record.


FINDINGS OF FACT

1.  In a January 1967 rating decision, the RO denied service connection for an emotional disorder.  The Veteran did not timely perfect an appeal of that rating decision, and did not submit new and material evidence within one year so that decision became final.

2.  The Veteran later filed a claim for service connection for an anxiety disorder, which was granted by the RO in a September 2011 rating decision effective April 26, 2011.  

3.  The January 1967 determination that the Veteran had an emotional reaction disability prior to service that was not aggravated by service was reasonably supported by evidence then of record and involves a weighing of the evidence, as to which reasonable minds could differ.


CONCLUSION OF LAW

The criteria for an effective date earlier than April 26, 2011 for the award of service connection for an anxiety disorder with a secondary mood disorder have not been met, and there was no CUE in the January 1967 rating decision that initially denied this claim.  38 U.S.C.A. §§ 5107, 5110 (West 2014 & Supp. 2015); 38 C.F.R. § 3.104, 3.105, 3.400 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Clear and Unmistakable Error (CUE)

The RO initially denied service connection for an emotional disorder in January 1967.  He was notified of that decision on January 30, 1967.  The Veteran did not appeal that decision or submit additional evidence within a year.  The Veteran raised a similar claim several decades later, which was then granted by the RO in a September 2011 decision effective April 26, 2011, the date of the Veteran's claim to reopen.  

The Veteran contends that there is CUE in the original January 1967 rating decision.  At the Board hearing, the Veteran's representative argued that in the 1967 rating decision, it noted that there was no gross neurosis, but the service treatment records demonstrated that the Veteran was discharged from service for anxiety and mental issues, and was on suicide watch.  Those symptoms examined in their totality, the Veteran contends, would constitute gross neurosis, which should have led to the grant of service connection.   

There is a three-prong test for determining whether a prior determination involves CUE: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would manifestly have changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based upon the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1992); Russell v. Principi, 3 Vet. App. 310 (1992).

CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Russell, 3 Vet. App. at 313-14.  Therefore, the doctrine of resolving reasonable doubt in favor of a veteran does not apply to allegations of CUE. 38 C.F.R. § 3.105(a); Russell, 3 Vet. App. at 314; see also Yates v. West, 213 F.3d 1372 (2000).

At the time of the January 1967 rating decision, the evidence before VA included the Veteran's lay statements, service treatment records, including the report of a neuropsychiatric evaluation conducted in December 1964, and a 1967 physician's certificate.   

On his entrance examination in May 1964, the Veteran checked "yes" to questions asking whether he had ever experienced depression or excessive worry or nervous trouble of any sort.  Under comments, the examiner wrote "nerves, worries a lot."  No psychiatric diagnosis was provided.  A November 1964 consult request indicated that the Veteran had been seen complaining he was nervous and worried.  The reported primary reasons were bills he had accumulated prior to service and his wife being alone.  He had an episode where he was complaining about pain and being paralyzed, and the medical officer had administered medication.  He continued on medication and seemed fine, until additional mail was received with several letters about pending bills and his wife.  The provisional diagnosis was conversion reaction.  It was discussed with him that his "episodes" appeared to be hyperventilation, and if he did not improve, it was suggested he see a psychiatrist due to depressive reaction.  

This psychiatric evaluation then happened in early December 1964, on an emergency basis, following the Veteran's statements that he had momentarily thought of jumping overboard.  When given an opportunity to provide a medical history, the Veteran reported that he had had problems with excessive worry and nervousness pre-dating service.  He discussed difficulties he had progressing in grade school; he failed fifth and eighth grades.  He also reported a hospitalization shortly before service for ulcers.  Based on the examination of the Veteran, the examiner opined that the Veteran had a marked predisposition for such behaviors based on his teenage years and the diagnosis was emotional instability reaction.  It was based on this examination that the Veteran was recommended to be administratively discharged from the Navy due to unsuitability.  

Also of record was a physician's statement dated in January 1967 from Dr. Bennett, noting the Veteran had receiving medication for being "very nervous" in December 1965.  No psychiatric diagnosis was provided.

The January 1967 rating decision determined that there was no permanent aggravation of the emotional instability reaction during the Veteran's military service.  Based on the Veteran's own statements and evaluations by qualified medical personnel during service, the conclusion was made that the emotional instability condition pre-existed service and was developmental in nature.  

There is no allegation that the correct facts were not before the RO in 1967 or that the correct law was not followed.  Rather, the Veteran disagrees with the determination that his condition had not been aggravated by service.  Essentially, this amounts to no more than disagreement with how the RO evaluated the evidence and cannot constitute CUE.

First, with respect to the RO's conclusion the condition existed prior to service, the representative states that the Veteran was exposed to several stressors during service and that these events caused his panic attacks.  However, it was a reasonable determination that the claimed condition pre-existed service, in light of the Veteran's reported medical history while seeking treatment during service and the symptoms noted and complained of at enlistment.  Also, the Veteran spoke several times during service of the events he felt precipitated his worry and depression, and he consistently discussed non-military stressors such as finances and his marriage.  Since this was the only evidence of record in 1967, it cannot be said that the RO's conclusion was clearly wrong.  While the Veteran now, decades later, brings forth additional stressful issues that he faced or experienced during service, none of that was raised by him in 1967.

As for the determination in 1967 that the condition was not aggravated by service, while the Veteran understandably disagrees with that determination, there was no medical opinion of record in 1967 suggesting the condition had been aggravated.  The only comprehensive psychiatric report of record in 1967 was the December 1964 report, and that examiner did not suggest the condition had been aggravated in any way.  While we may now, decades later, look at those in-service events and reach a different conclusion, that is a judgment call.  The 1964 psychiatric report simply did not provide such strong evidence that a reasonable adjudicator could reach only one conclusion with respect to the in-service incurrence/aggravation elements of the Veteran's claim.  Rather, while the Veteran argues the RO should have reached a different conclusion, the Board finds that, at the least, reasonable minds could differ on the question of whether his condition was aggravated by service.  The adjudicator's weighing of (or alleged failure to give proper weight to) the evidence was not CUE.

As for the representative stating the RO was incorrect in reporting "no gross neurosis" in the 1967 rating decision, that was actually a direct quote from the 1964 evaluation by a psychiatrist.  It is clear this statement was part of the RO's recitation of the evidence, as it comes in the rating decision in the midst of sentences describing the findings from the 1964 report.  While the representative may now argue that the totality of the facts did show gross neurosis, that was clearly not the conclusion of the psychiatric examiner in 1964, as this was an accurate quote from that report. 

For claims of CUE, VA and the Board is limited to evaluating the decision made based only on evidence available or evidence that should have been available to the rating officials at the time of the decision.  Subsequent medical opinions as provided by the Veteran linking his current mental disability to service, and specifically his conduct leading to his discharge, are not relevant to this determination.  



II.  Effective Dates

With no CUE found in the earlier decision, the Board now examines what the proper effective date should be.  In a September 2011 rating decision, the RO awarded the Veteran service connection for an anxiety disorder effective April 26, 2011.  The Veteran asserts that he is entitled to an effective date prior to April 26, 2011.  

Generally, the effective date of a rating and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. 
 § 5110(a); 38 C.F.R. § 3.400.  Unless otherwise provided, the effective date of compensation will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110(a).  

After the January 1967 denial, the claims file contains no other communication from the Veteran or his representative indicating intent to seek, or a belief in entitlement to, service connection for a psychiatric disorder until he filed his April 26, 2011 claim to reopen.  The Veteran has even proffered statements that he did not seek treatment after his 1967 denial, and made no significant attempts to receive help until close in time to the 2011 claim.  He does not state that he filed a claim any earlier that remained pending.  Accordingly, the proper effective date is April 26, 2011 and no earlier. 

III.  VA's Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The claim for an earlier effective date arises from the Veteran's disagreement with the effective date assigned in connection with the grant of service connection for an anxiety disorder.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a NOD begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104  and 7105.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Moreover, with regard to the issue of whether there was CUE in the January 1967 rating decision, the VCAA is inapplicable.  Livesay v. Principi, 15 Vet. App. 165, 179 (2001) 
(en banc). Consequently, further discussion of the VCAA's notice provisions is unnecessary.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  In the present case, VA obtained the Veteran's service treatment and personnel records, and VA treatment records.  The Veteran submitted a statement at the Board hearing with appropriate waiver of RO initial review of evidence. 

In February 2016, the Veteran testified during a Board hearing, at which time the undersigned explained the issues on appeal, asked questions focusing on the elements necessary to substantiate the claims, and sought to identify any further development that was required.  These actions satisfied the duties of a Veterans Law Judge to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  The Veteran does not contend, and the evidence does not otherwise show that the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing. 

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of the claim and did in fact participate. Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there has been no error or issue that precluded the Board from addressing the merits of this appeal.


ORDER

An earlier effective date prior to April 26, 2011, for the grant of service connection for an acquired psychiatric disability, to include on the basis of CUE, is denied. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


